WALKER, Presiding Judge
(concurring).
I concur in the result.
I do not agree that it is necessary to remand this case for fixing punishment by *826the jury. In Bowen v. State, Tenn., 488 S.W.2d 373, our Supreme Court considered the effect of the Governor’s commutation of the death penalty to 99 years’ imprisonment. In holding that the petitioner could not be heard to complain at the reduced sentence, the court discussed the power of the court to enter the correct judgment in a criminal case under Corlew v. State without a remand. It said:
“. . . (T)he principles settled by Corlew case could be used to reach the same conclusion. In that opinion the Court said:
“ ‘Assessment by the jury of the punishment upon conviction is not a right reserved to the jury by the Constitution. “The right to have the jury assess the punishment was not a part of the right of trial by jury at common law.” Woods v. State, 130 Tenn. 100, at page 107, 169 S.W. 558, at page 559, L.R.A.1915F, 531 citing Durham v. State, 89 Tenn. 723, 18 S.W. 74, and cases from other jurisdictions.



“ ‘It may be added that such practice (that of the Supreme Court fixing a reduced penalty when required to do so by the record before it or by law) is well established in civil cases, both in the trial Courts and in this Court, Branch v. Bass, 37 Tenn. 366; Railroad Co. v. Roberts, 113 Tenn. 488, 82 S.W. 314, 67 L.R.A. 495; and the power of the appellate courts to modify and reduce imprisonment in criminal cases, and “render such judgment on the record as the law demands,” Code, Sec. 11810, is quite generally recognized and exercised. See Annotations, 29 A.L.R., 318, and 34 A.L.R., 1477, 1486, 1487.’
“While this Court did not apply these principles to the fullest extent it might have applied them in the Corlew case, choosing instead to reduce the penalty from a maximum sentence of three years for grand larceny to the minimum sentence of one year for petit larceny, it might have done otherwise.”
Under these principles I would reduce the punishment to one year in the penitentiary.
GALBREATH, Judge
(concurring).
I concur in Judge O’BRIEN’s opinion.
From the facts and circumstances of this case, I would strongly recommend that the trial judge consider favorably any application on behalf of the defendant for probation. Indeed, it is my opinion, which may or may not be shared by my colleagues, that if nothing more adverse is developed by way of an investigation on the feasibility of granting a suspended sentence than what appears in the record now before us, it would be an abuse of discretion not to grant judicial clemency.